

Exhibit 10.1




AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT


This Amendment is made as of February 14, 2008 (the "Effective Date") between
Mary Smith ("Executive") and Greater Community Bank, a New Jersey corporation
("GCB").


RECITALS


WHEREAS, Executive and GCB are parties to an Employment Agreement dated January
1, 2005, as amended on August 7, 2007 (the "Agreement").


WHEREAS, pursuant to the Agreement, Executive currently serves as the President
and Chief Executive Officer of Highland Capital Corp., a New Jersey corporation
("HCC"), reporting to the President of GCB.


WHEREAS, the Agreement provides that the term of the Agreement may be extended
for one year at the mutual agreement of the Executive and HCC's Board of
Directors.


WHEREAS, the Executive, the Board of Directors of HCC and GCB desire to extend
the term of the Agreement until December 31, 2008.


NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment, the parties intending to be legally bound, agree as follows:


1.            Term.  The first sentence of Section 2 of the Agreement shall be
modified to read as follows:  "The term of this Agreement (the "Employment
Term") shall commence on the date of the execution of this Agreement and shall
continue from that date until December 31, 2008."
 
2.            No Further Amendment.  Except as expressly provided in this
Amendment, the terms and conditions of the Agreement are and remain in full
force and effect.
 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.




 
EXECUTIVE
 
GREATER COMMUNITY BANK
       
/s/  Mary Smith
 
By:
/s/ Anthony M. Bruno, Jr.
Mary Smith
         
Its:
President and CEO
       

 
 
 
 